Case 1:21-cr-00234-CJN Document 15 Filed 03/19/21 Page 1 of 4

UNITED STATES DISTRICT COURT
FOR THE DISTRICT OF COLUMBIA

Holding a Criminal Term

Grand Jury Sworn in on January 8, 2021

UNITED STATES OF AMERICA : CRIMINAL NO.
Vv. : MAGISTRATE NO. 21-MJ-237
JOSEPH W. FISCHER, : VIOLATIONS:
: 18U.S.C. § 231(a)(3)
Defendant. : (Civil Disorder)

:  18U.S.C. § 111(a)(1), 2
: (Assaulting, Resisting, or Impeding
Certain Officers)
18 U.S.C. §§ 1512(c)(2), 2
(Obstruction of an Official Proceeding)
: 18 U.S.C. § 1752(a)(1)
: (Entering and Remaining in a Restricted
: Building or Grounds)
> =18U.S.C. § 1752(a)(2)
: (Disorderly and Disruptive Conduct in a
Restricted Building or Grounds)
40 U.S.C. § 5104(e)(2)(D)
(Disorderly Conduct in
a Capitol Building)
40 U.S.C. § 5104(e)(2)(G)
: (Parading, Demonstrating, or Picketing in
: a Capitol Building)

INDICTMENT

The Grand Jury charges that:

COUNT ONE
On or about January 6, 2021, within the District of Columbia, JOSEPH W. FISCHER,
committed and attempted to commit an act to obstruct, impede, and interfere with a law

enforcement officer, lawfully engaged in the lawful performance of his/her official duties incident
Case 1:21-cr-00234-CJN Document 15 Filed 03/19/21 Page 2 of 4

to and during the commission of a civil disorder, and the civil disorder obstructed, delayed, and
adversely affected the conduct and performance of a federally protected function.

(Civil Disorder, in violation of Title 18, United States Code, Section 231(a)(3))

COUNT TWO
On or about January 6, 2021, within the District of Columbia, JOSEPH W. FISCHER,
did forcibly assault, resist, oppose, impede, intimidate, and interfere with, an officer and employee
of the United States, and of any branch of the United States Government (including any member
of the uniformed services), and any person assisting such an officer and employee that is, officers
from the United States Capitol Police and Metropolitan Police Department while such person was
engaged in and on account of the performance of official duties, and where the acts in violation of

this section involve physical contact with the victim and the intent to commit another felony.

(Assaulting, Resisting, or Impeding Certain Officers and Aiding and Abetting, in
violation of Title 18, United States Code, Section 11 1(a)(1) and 2)

COUNT THREE
On or about January 6, 2021, within the District of Columbia and elsewhere, JOSEPH W.
FISCHER, attempted to, and did, corruptly obstruct, influence, and impede an official proceeding,
that is, a proceeding before Congress, by entering and remaining in the United States Capitol
without authority and committing an act of civil disorder and engaging in disorderly and disruptive
conduct.

(Obstruction of an Official Proceeding and Aiding and Abetting, in violation of Title
18, United States Code, Sections 1512(c)(2) and 2)
Case 1:21-cr-00234-CJN Document 15 Filed 03/19/21 Page 3 of 4

COUNT FOUR

On or about January 6, 2021, within the District of Columbia, JOSEPH W. FISCHER,
did unlawfully and knowingly enter and remain in a restricted building and grounds, that is, any
posted, cordoned-off, and otherwise restricted area within the United States Capitol and its
grounds, where the Vice President and Vice President-elect were temporarily visiting, without
lawful authority to do so.

(Entering and Remaining in a Restricted Building or Grounds, in violation of Title 18,

United States Code, Section 1752(a)(1))

COUNT FIVE

On or about January 6, 2021, within the District of Columbia, JOSEPH W. FISCHER,
did knowingly, and with intent to impede and disrupt the orderly conduct of Government business
and official functions, engage in disorderly and disruptive conduct in and within such proximity
to, a restricted building and grounds, that is, any posted, cordoned-off, and otherwise restricted
area within the United States Capitol and its grounds, where the Vice President and Vice President-
elect were temporarily visiting, when and so that such conduct did in fact impede and disrupt the
orderly conduct of Government business and official functions.

(Disorderly and Disruptive Conduct in a Restricted Building or Grounds, in violation

of Title 18, United States Code, Section 1752(a)(2))

COUNT SIX

On or about January 6, 2021, within the District of Columbia, JOSEPH W. FISCHER,

willfully and knowingly engaged in disorderly and disruptive conduct in any of the Capitol

Buildings with the intent to impede, disrupt, and disturb the orderly conduct of a session of
Case 1:21-cr-00234-CJN Document 15 Filed 03/19/21 Page 4 of 4

Congress and either House of Congress, and the orderly conduct in that building of a hearing

before or any deliberation of, a committee of Congress or either House of Congress.

(Disorderly Conduct in a Capitol Building, in violation of Title 40, United States Code,
Section 5104(e)(2)(D))

COUNT SEVEN
On or about January 6, 2021, within the District of Columbia, JOSEPH W. FISCHER,
willfully and knowingly paraded, demonstrated, and picketed in any United States Capitol
Building.

(Parading, Demonstrating, or Picketing in a Capitol Building, in violation of Title 40,
United States Code, Section 5104(e)(2)(G))

A TRUE BILL:

FOREPERSON.
Caig!) Lisle /ore.

Attorney of the United States in
and for the District of Columbia.
